Citation Nr: 9906139	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-36 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease at L5-S1, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.  



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from May 1975 to March 1993.  

The appeal originated with a rating decision dated in May 
1993 in which the Regional Office (RO) denied service 
connection for chest pain, pericarditis, degenerative joint 
disease of the right hand, hypertension, thyroid condition, 
intermittent lapse of memory and residuals of cervical 
strain.  The RO also granted service connection for 
degenerative disc disease at L5-S1, chondromalacia of both 
knees, nodule on the left vocal cord, bilateral Achilles' 
tendonitis, ligation of varicose veins and left 
varicocelectomy and assigned ratings for those disabilities.  
Notice of that decision and the right to appeal said decision 
was sent to the veteran in May 1993.  The veteran 
subsequently perfected an appeal of the denial of service 
connection for chest pain, pericarditis, degenerative joint 
disease of the right hand, hypertension, thyroid condition, 
intermittent lapse of memory and residuals of cervical strain 
and the decision to not assign higher disability evaluations 
for degenerative disc disease at L5-S1 and chondromalacia of 
the left knee.  

In a Department of Veterans Affairs (VA) Form 21-4138 
(Statement in Support of Claim) received in July 1994, the 
veteran asked the RO to remove from the appeal issues number 
3, 4, 5 and 6 in the supplemental statement of the case dated 
in May 1994.  He also requested that the RO add the issue of 
entitlement to an increased evaluation for chondromalacia of 
the right knee.  According to the May 1994 supplemental 
statement of the case, issues number 3, 4, 5 and 6 were: 
entitlement to service connection for chest pain, entitlement 
to service connection for pericarditis, entitlement to 
service connection for degenerative joint disease of the 
right hand, hypertension, thyroid condition and intermittent 
lapse of memory, and entitlement to service connection for 
residuals of cervical strain.  Thus, the veteran withdrew all 
of the issues on appeal except for entitlement to increased 
evaluations for degenerative disc disease at L5-S1 and 
chondromalacia of the left knee.  

In July 1995, the veteran submitted another VA Form 21-4138.  
In that statement, he related:

Please be advised that I wish to add the 
following conditions which I requested be 
deleted from my appeal by my 21-4138, 
dated July 13, 1994, to my appeal which 
is now docketed for the Board of 
Veterans['] Appeals Washington, D.C.  
Please add the following conditions to my 
appeal:  Service connection for 
pericarditis, service connect[ion] for 
degenerative joint disease of my right 
and left hand[s] to include all joints in 
both hands, fingers, wrist[s], 
hypertension, thyroid condition, and 
intermittent lapse of memory, and service 
connection for residuals of cervical 
strain.  I feel that many of these 
conditions are the direct result of my 
exposure to environmental agents while on 
active duty during operation Desert 
Storm.  

Thus, the veteran presented new claims for entitlement to 
various disorders due to an undiagnosed illness as a result 
of service in the Persian Gulf War.  The veteran submitted 
another VA Form 21-4138 in July 1995, in which he presented 
claims for entitlement to service connection for a throat 
condition, lung condition and chronic airways disease. 

Following additional evidentiary development, the RO, in a 
rating decision dated in December 1997, denied service 
connection for pericarditis, parathyroid condition, 
hypertension, depressive disorder, also claimed as memory 
loss, nodule of the left vocal cord, claimed as throat 
condition, lung condition, also claimed as airways disease, 
degenerative joint disease of the hands, degenerative joint 
disease of the wrists, and cervical strain, all due to an 
undiagnosed illness.  Notice of that decision and the right 
to appeal said decision was sent to the veteran in January 
1998; however, the claims file does not include a notice of 
disagreement with that decision.  Therefore, the December 
1997 rating decision is not on appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1998).  

Review of the claims file also discloses that there was some 
question as to who the veteran wished to act as his 
representative in his appeal.  In May 1998, the Board sent a 
letter to the veteran, seeking clarification as to who was 
acting as his representative.  The Board enclosed forms with 
which the veteran could appoint a representative.  The Board 
also notified the veteran that, if he did not respond within 
30 days of the date of the letter, the Board would proceed 
with its review of his case without a representative.  The 
veteran has not responded to the Board's letter.   

The Board also notes that the RO denied the veteran's July 
1994 claim for entitlement to an increased evaluation for 
chondromalacia of the right knee in an August 1994 rating 
decision.  In an August 1994 supplemental statement of the 
case, which also addressed the issues of entitlement to 
increased evaluations for the service-connected low back and 
left knee disabilities, the RO noted that the issue of 
entitlement to an increased evaluation for the right knee 
disability could not be added to the appeal because the May 
1993 rating decision was final.  However, it does not appear 
that notice of the August 1994 decision to deny an increased 
evaluation for the right knee disorder was sent to the 
veteran in accordance with the provisions of 38 C.F.R. 
§ 3.103(f) (1998).  Therefore, that matter is referred to the 
RO for appropriate action.  


REMAND

Review of the record discloses that the veteran was afforded 
VA general medical examinations in April 1993 and January 
1996.  Those examinations noted the veteran's complaints of 
back and knee pain and decreased motion of the knees and 
lumbar spine.  However, the specific ranges of motion of the 
left knee and lumbar spine were not provided; nor was there 
any opinion addressing whether there was any functional 
impairment due to pain.  Under the circumstances, the Board 
finds that a VA orthopedic examination is warranted in order 
to adequately determine if the criteria for increased ratings 
for degenerative disc disease at L5-S1 and chondromalacia of 
the left knee are met.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Veterans Appeals.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Arnesen v. Brown, 8 Vet. App. 432 (1995).  For that 
reason and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  To ensure that all VA medical records 
are obtained, the RO should secure copies 
of all VA medical records pertaining to 
the veteran dated from March 1993 to 
February 1994 and December 1995 to the 
present.  

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
for the purpose of ascertaining the 
severity of his service-connected low 
back and left knee disabilities.  It is 
very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination; and the examination should 
include all necessary tests and studies.  
Also, the veteran's low back and left 
knee should be examined for degrees of 
both active and passive ranges of motion 
and any limitation of function of the 
parts affected by limitation of motion of 
the lumbar spine and left knee joint.  
The examiner should also be asked to note 
the normal ranges of motion of the lumbar 
spine and knee.  Additionally, the 
examiner should be requested to determine 
whether the veteran's lumbar spine and 
left knee exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back or left knee is used repeatedly over 
a period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The examiner should 
also note and describe any neurological 
manifestations of the service-connected 
degenerative disc disease at L5-S1.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 7 -


